Citation Nr: 0632090	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  94-31 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for urinary problems, 
neck stiffness, pathology of the cervical and lumbar spine, 
and leg problems manifested by pain and weakness, as the 
residuals of head injury.

2.  Entitlement to an effective date earlier than September 
14, 1992 for bilateral hearing loss.

3.  Entitlement to an effective date earlier than September 
14, 1992 for bilateral tinnitus.

4.  Entitlement to the residuals of head injury manifested by 
headaches, vertigo, dizziness, loss of the sense of smell, 
and intermittent numbness of the face and extremities.

5.  Entitlement to an initial evaluation greater than 20 
percent for bilateral hearing loss.

6.  Entitlement to an initial evaluation greater than 10 
percent for bilateral tinnitus.

7.  Entitlement to an initial compensable evaluation for the 
residuals of head injury manifested by headaches, vertigo, 
dizziness, loss of the sense of smell, and intermittent 
numbness of the face and extremities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1956.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in October 1992, 
September 1993, and November 2003 by the Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in July 2005.  Over the course of the appeal, the 
veteran also testified in December 1996 and March 1997 before 
Veterans Law Judges who are no longer employed at the Board.  
Transcripts of these hearings have been made and are 
associated with the claims file.

This case has previously been before the Board on several 
occasions.  In March 1997, the claims were remanded for 
further development.  In February 2000, following the 
requested development but prior to the passage of the 
Veterans Claims Assistance Act of 2000 (VCAA), the Board 
denied all claims as not well-grounded.  The veteran appealed 
this decision to the U.S. Court of Appeals for Veterans 
Claims (hereinafter Court).  In July 2001 the Court vacated 
the February 2000 and remanded the claims for readjudication 
in accordance with VCAA.  was The case was then the subject 
of a development memorandum.

Subsequently, a July 2003 Board decision granted entitlement 
to service connection for headaches, vertigo with dizziness, 
loss of the sense of smell, intermittent numbness of the face 
and extremities, bilateral hearing loss, and bilateral 
tinnitus as the residuals of head injury.  The remaining 
claims for service connection for urinary problems, neck 
stiffness, pathology of the cervical and lumbar spine, and 
leg problems manifested by pain and weakness as the residuals 
of the same inservice head injury were remanded for further 
compliance with VCAA and development, to include affording 
the veteran an opportunity for a hearing before a Veterans 
Law Judge, as the Judges before whom the veteran had 
previously testified, as noted above, were no longer at the 
Board.  The veteran responded that he wished another hearing 
and, in July 2005, as noted above, the veteran testified 
before the undersigned Veterans Law Judge.  In December 2005, 
the Board requested that a medical expert in neurology review 
the entire claims file and offer an opinion as to the 
etiology of the veteran's claimed conditions.  In June 2006, 
the Board received the requested opinion.  A copy of the 
opinion was sent to the veteran for his review and comment in 
July 2006.  The veteran declined to respond.

All other development having been completed, the claim is now 
again before the Board.

The issues of entitlement to an effective date earlier than 
September 14, 1992 for bilateral hearing loss, bilateral 
tinnitus, and residuals of head injury manifested by 
headaches, vertigo, dizziness, loss of the sense of smell, 
and intermittent numbness of the face and extremities and of 
entitlement to initial evaluations greater than 20 percent 
for bilateral hearing loss, 10 percent for bilateral 
tinnitus, and zero percent for residuals of head injury 
manifested by headaches, vertigo, dizziness, loss of the 
sense of smell, and intermittent numbness of the face and 
extremities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDING OF FACT

The medical evidence does not establish that urinary 
problems, neck stiffness, pathology of the cervical and 
lumbar spine, and leg problems manifested by pain and 
weakness are the result of the inservice head injury.  


CONCLUSION OF LAW

Service connection for urinary problems, neck stiffness, 
pathology of the cervical and lumbar spine, and leg problems 
manifested by pain and weakness, as the residuals of head 
injury, is not appropriate.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103(a), VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The veteran's claim for service connection was made prior to 
the effective date of the VCAA.  As noted above, the 
veteran's claims were ultimately remanded for compliance with 
VCAA, pursuant to a Court order in July 2001.  Accordingly, 
in June 2002 the RO provided the veteran with a VCAA letter.  
The claim was granted in part in July 2003 and again remanded 
in part.  VCAA notice was again provided by letter in October 
2004.  The notices informed the veteran of the type of 
evidence needed to substantiate the claim of service 
connection, namely, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service.  The veteran was 
also informed that VA would obtain service records, VA 
records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records, or with his 
authorization VA would obtain any such records on his behalf.  
He was asked to submit evidence, which would include that in 
his possession, in support of his claims.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini, supra (38 C.F.R. 
§ 3.159 notice); and of Dingess, supra (notice was provided 
on three of the five elements of a service connection claim). 

As to the remaining elements under Dingess, the VCAA notices 
did not include the criteria for rating the claimed 
disability or on establishing an effective date should the 
claim be granted.  Since the Board is denying the claim of 
service connection, any question as to a disability rating or 
effective date is rendered moot and any defect with respect 
to the notice under Dingess at 19 Vet. App. 473 has not 
prejudiced the veteran's claim.

The action of the RO described above provided the veteran a 
meaningful opportunity to participate effectively in the 
processing of the claim and to submit additional argument and 
evidence, which he did, and to address the issues at a 
hearing, which he also did before the undersigned Veterans 
Law Judge.  For these reasons, any procedural defect caused 
by the timing of notice was cured and the veteran has not 
been prejudiced by any defect in the VCAA notice.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (Fed. Cir. Apr. 5, 2006).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained the veteran's 
available service medical records, VA records, and private 
medical records.  In addition, the Board notes that the 
veteran was afforded a VA examinations.

The veteran has identified no additional records to obtain, 
pertinent to this claim, which have not been obtained or 
sought by the AOJ.  Hence, in the present case, with respect 
to the specific issue of service connection, the Board 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claim of service 
connection is required to comply with the duty to assist.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Service Connection for Urinary Problems, Neck Stiffness, 
Pathology of the Cervical and Lumbar Spine, and Leg Problems 
Manifested by Pain and Weakness, as the Residuals of Head 
Injury

Service medical records show that the veteran sustained a 
head injury during active service.  He has been service 
connected for residuals including headaches, vertigo with 
dizziness, loss of the sense of smell, intermittent numbness 
of the face and extremities, bilateral hearing loss, and 
tinnitus.  He has also argued that he suffers from urinary 
problems, neck stiffness, pathology of the cervical and 
lumbar spine, and leg problems manifested by pain and 
weakness that are also the result of the same inservice head 
injury and that these manifestations therefore should also be 
service connected.  For reasons explained below, the Board 
finds that the evidence does not support his contentions.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2006).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

In the present case, the medical evidence shows that the 
veteran has been observed to exhibit or has complained of 
urinary problems, neck stiffness, pathology of the cervical 
and lumbar spine, and leg problems manifested by pain and 
weakness.  However, the medical evidence does not establish 
that these manifestations are the result of the inservice 
head injury.

Service medical records show that the veteran sustained a 
blow to the crown of his head that rendered him unconscious 
for a brief period of time.  After regaining consciousness, 
he was observed to walk with a staggered gait and complained 
of dizziness, nausea, inability to sleep and head pain.  He 
was hospitalized and further observed to show sensitivity to 
noise and light.  He was diagnosed with severe vertigo.  
Further clinical studies revealed steady blood pressure 
readings with no other abnormal findings noted.  The 
veteran's symptoms improved over time and he was discharged 
to duty.  His report of medical examination at discharge 
shows abnormalities in the feet and lower extremities.  The 
examiner noted findings of pes planus and that the veteran 
underwent right knee surgery to remove cartilage, with 
residual weakness.  No other residuals attributed to the 
inservice head injury were noted, and no other defects, 
abnormalities, diagnoses or other findings were noted 
concerning the veteran's genito-urinary system, spine, or 
problems, neck stiffness, pathology of the cervical and 
lumbar spine, or lower extremities.

As above noted, the veteran was subsequently service 
connection for the residuals of the inservice head injury 
identified as headaches, vertigo, dizziness, loss of the 
sense of smell, intermittent numbness of the face and 
extremities, bilateral hearing loss, and bilateral tinnitus.  
In addition, service connection is in place for the residuals 
of ruptured medial meniscus in the right knee.  Service 
connection has been denied for bilateral pes planus and a 
left knee disability.  Hence, these issues are not presently 
before the Board, and the Board has construed the issue of 
service connection for the remaining claimed residuals of the 
inservice head injury narrowly, as represented on the first 
page of this decision.

Turning to the issue of service connection for urinary 
problems, neck stiffness, pathology of the cervical and 
lumbar spine, and leg problems manifested by pain and 
weakness, as the residuals of head injury, the Board notes 
that VA and non-VA medical records reveal clinical findings 
of bone abnormalities with a slightly small cervical cord at 
C6-C7 detected in 1990, narrowing of the disc space at C5-C6 
and C6-C7 identified in 1992, and findings of a subdural 
hematoma identified as an old injury in 1993.  In addition, 
clinical findings revealed mild neurologic problems with the 
bladder in 1991, a developmental variant similar to a 
composite nerve root sleeve involving L5 and S1 nerve roots 
in 1994, and spondylosis with hypertrophic degenerative 
changes at C6-C7 in 1994.

VA and non-VA treatment records reveal treatment for a 
variety of conditions, including treatment for complaints of 
left arm and neck pain following a work-related fall in 1989.  
In October 1990, citing a 10 month history of left upper 
extremity pain following an industrial accident, the private 
treating physician noted it was possible that findings of a 
possible bone spur, while not causing neural compression, 
were nonetheless most certainly related to a previous problem 
antedating the veteran's recent injury and conceivably 
prevented recovery of the current injury.  Other records 
reflect excision of a mass in his left arm in 1992, kidney 
stones, urinary tract infection, and prostatism.  

In June 1997, the veteran underwent VA examination at which 
time the examiner found no clinical evidence of residuals 
from the inservice head injury.  The examiner noted that the 
veteran did have a post-concussive syndrome which was 
misdiagnosed as conversion reaction, but affirmed that no 
current evidence existed of the old head injury.  Rather, the 
examiner explained, the cervical osteoarthritis present was 
more likely the result of the veteran's age.  The examiner 
noted that the claims file was not then available for review.

In July 1997, the examiner offered an addendum in which he 
stated he had since been able to review the claims file in 
its entirety, including service medical records.  The 
examiner observed that the records showed that the veteran 
had exhibited symptoms of headache and other symptoms typical 
of post-concussion syndrome after the head injury in 1955.  
However, these symptoms cleared in service.  The examiner 
then explained that there is no evidence that head trauma 
induces or aggravates cervical spondylosis.  Moreover, the 
records presented no evidence that the veteran's cervical 
spondylosis had caused any impairment of the central nervous 
system.  Clinical findings throughout had consistently shown 
no abnormality.  Rather, the cervical spondylosis was 
confined to the bone and was not compressing the spinal cord 
or any other nerve root.  In summary, the examiner observed 
that there was no medical evidence of organic damage to the 
veteran's nervous system.  

In September 1997, the veteran's private treating physician, 
Roberto Mixco, M.D., offered his opinion that the veteran's 
neurological symptoms were compatible with a post-concussion 
syndrome that had been present from the inservice head injury 
in 1955 to the present.  The physician identified the 
veteran's complaints to include headaches, intermittent 
dizziness, neck pain, back pain, problems with balance, 
difficulty with memory and concentration, intermittent facial 
numbness, restriction in moving his head to the right, and 
shooting pains in both legs.  After examining the veteran, 
the physician opined that the headaches, facial numbness, 
intermittent dizziness, and difficulty with balance were the 
result of the subdural hematoma.  Complaints of cervical and 
lumbar pain, as well as difficulty walking and maintaining 
balance, he further opined, were also the result of the 
inservice head injury.  The physician explained that the 
significant osteoarthritic changes noted by clinical 
findings, although in part related to the aging process, may 
also be the secondary to the trauma sustained in the 
inservice incident.  Finally, the physician noted that the 
veteran's urinary problems could be a long-term affect of the 
inservice injury, given the presence of bilateral clonus 
indicated by the clinical findings.  However, he also noted 
that the urinary problems could also be the result of an 
enlarged prostate.

In August 1998, the veteran again underwent VA examination, 
at which time the examiner opined that the veteran's 
complaints of bilateral upper extremity dysesthesias and 
lower extremity weakness did not corroborate one another on 
physical examination.  There were no findings of myelopathy 
or spinal cord disorder.  While the veteran's complaints were 
consistent with degenerative changes in the cervical spine, 
the examiner found no physical evidence of organic damage to 
the central nervous system.

In February 2003, the veteran underwent further VA 
examination, at which time the examiner concluded that the 
veteran manifested chronic diffuse headaches and neck aches 
with borderline Romberg, inability to jog, and lower 
extremity hyperreflexia but normal sensation, muscle bulk, 
and strength.  The veteran did not complain of bladder or 
urinary problems, and no such conditions were found or 
diagnosed.  In April 2003, the same examiner offered an 
addendum following review of the veteran's medical records.  
The examiner opined specifically that headache, vertigo, 
dizziness, loss of smell, and intermittent numbness of the 
face and extremities, hearing loss, and tinnitus were the 
result of the inservice head injury and subdural hematoma.  
However, concerning urinary flow problems, bone abnormalities 
at C6-7, and injury to the spinal cord, the examiner observed 
that there were minimal, if any, examination findings to 
support the presence of such manifestations deriving 
etiologically from the inservice head injury.  

In June 2005, the veteran presented the opinion of Howard 
Mandell, M.D., a Board Certified Neurologist.  Noting that he 
had examined the veteran, Dr. Mandell observed that the 
veteran presented with difficulty walking and balance.  
Clinical findings revealed mild atrophy, moderate small 
vessel disease, and left frontal extracerebral collection of 
fluid consistent with a chronic subdural hematoma.  The 
physician noted that the hematoma was old and organized, 
although absent calcification, and opined it was likely 
related to the inservice head injury.  However, the physician 
did not identify those symptoms that may be the residuals of 
the inservice injury.

Given the contrasting opinions and findings presented by the 
record, the Board requested an expert medical opinion in 
December 2005 from an expert in neurology.  The resulting 
report was proffered by F. de N Abrantes-Pais, M.D., Staff 
Neurologist, VA Medical Center in Oklahoma City and Assistant 
Professor of Neurology, University of Oklahoma Health Science 
Center.  After noting that the entire claims folder had been 
reviewed, the neurologist opined that it was unlikely that 
complaints of neck stiffness, cervical and lumbar spine 
pathology, and leg problems manifested by pain and weakness 
had any relationship with the inservice head injury.  While 
the medical record demonstrated that the veteran had some 
degree of degenerative disease of the spine and knees, 
clinical neurological findings clearly established no 
findings of obvious compression of the spinal cord or cauda 
equina.  Further neurological findings were reported to 
reveal symmetrical deep tendon reflexes absent weakness or 
evidence of spasticity, normal sensory examination, and no 
findings of bowel or bladder dysfunction.  Similarly, the 
medical evidence demonstrated no detectable lower-extremity 
weakness on direct examination, or deficit maneuvers.  These 
findings, the physician explained, established that the 
veteran's complaints of neck stiffness, cervical and lumbar 
spine pathology, and leg pain and weakness were likely 
secondary to degenerative joint disease mostly likely related 
to aging, rather than to the inservice, 1955, trauma.

The Board accords the greater probative weight to the VA 
neurologist who conducted the June 2006 review.  This is so 
because the physician had the benefit of reviewing the entire 
record, to include all the previous VA and non-VA treatment 
records and clinical findings, VA examination reports, and 
private medical opinions and findings as well as the 
veteran's service medical records.  In addition, the medical 
expert is a recognized expert neurology.  Accordingly, 
because the June 2006 neurologist's opinion concurs with the 
February 2003 VA examination report and April 2003 addendum, 
which was also informed by a review of the claims file, the 
Board further finds that the June 2006 report corroborates 
and lends probative strength to the February-April 2003 
reports also.

It is recognized that the veteran's private medical 
physicians also had the requisite expertise to offer expert 
medical opinions.  However, they did not have the benefit of 
review of the entire medical record.  Rather, their opinions 
were based in part on a medical history and excerpted records 
as reported and provided by the veteran.  The Board observes 
that the record before it shows that the veteran's medical 
history includes at least one post-service work-related 
industrial accident involving the left arm and neck, 
treatment for kidney stones, prostatism, and urinary tract 
infections, as well as other conditions.  Moreover, in some 
instances, the veteran's private physicians were uncertain or 
unclear in their opinions.  For example, Dr. Mixco's opinion 
on the veteran's complained of bladder problems was that it 
could also be related to prostate problems, and Dr. Mandell 
was not clear as to which manifestations he thought were the 
result of the inservice head injury.  The Court has held that 
a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  With regard to medical evidence, an assessment 
or opinion by a health care provider is never conclusive and 
is not entitled to absolute deference.  The Court has held 
that an examination that does not take into account the 
records of prior medical treatment is neither thorough nor 
fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  A bare transcription of lay history, unenhanced by 
additional comment by the transcriber, is not competent 
medical evidence merely because the transcriber is a health 
care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  A medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Also, a medical opinion is 
inadequate when unsupported by clinical evidence.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).  Finally, a medical 
opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In 
sum, the weight to be accorded medical evidence must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.  

The medical evidence presents no other findings or opinions 
establishing that the veteran has a bladder disorder related 
to the inservice head injury, or linking the veteran's 
claimed neck stiffness, pathology of the cervical and lumbar 
spine, and leg problems manifested by pain and weakness, to 
the inservice head injury.  Rather, as above noted, the June 
2006 medical expert opinion established that the veteran's 
complained of neck stiffness, pathology of the cervical and 
lumbar spine, and leg problems manifested by pain and 
weakness were the result of degenerative joint disease of the 
spine and knees, which, in the examiner's opinion were 
etiologically related to the aging process.  

The February-April 2003 VA examination report noted that 
minimal, if any, examination findings were found to support 
the presence of bladder problems deriving etiologically from 
the inservice head injury.  Corroborating this opinion, the 
June 2006 report noted the medical record made no mention of 
bladder or bowel dysfunction.

As for the probative weight of the veteran's statements, 
where, as here, the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
of nexus or relationship between the claimed urinary 
problems, neck stiffness, pathology of the cervical and 
lumbar spine, and leg problems manifested by pain and 
weakness is required to support the claim.  The veteran as a 
layperson is not competent to offer a medical opinion and 
consequently his statements to the extent that he associates 
the post-service diagnosis to service do not constitute 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). Therefore, the Board must reject the veteran's 
statements as favorable evidence linking the claimed urinary 
problems, neck stiffness, pathology of the cervical and 
lumbar spine, and leg problems manifested by pain and 
weakness to the inservice 1955 head injury.  Absent medical 
evidence of a causal link between the claimed urinary 
problems, neck stiffness, pathology of the cervical and 
lumbar spine, and leg problems manifested by pain and 
weakness and the inservice injury, the Board finds the claim 
for service connection of these complaints as residuals of 
that inservice injury must be denied.

As the preponderance of that medical evidence is against the 
claim, entitlement to service connection for urinary 
problems, neck stiffness, pathology of the cervical and 
lumbar spine, and leg problems manifested by pain and 
weakness, as the residuals of head injury, is not 
established. 38 U.S.C.A. § 5107(b). 


ORDER

Service connection for urinary problems, neck stiffness, 
pathology of the cervical and lumbar spine, and leg problems 
manifested by pain and weakness, as the residuals of head 
injury, is denied.


REMAND

In February 2004, the veteran filed a notice of disagreement 
to the November 2003 rating decision granting entitlement to 
bilateral hearing loss, bilateral tinnitus, and headaches, 
vertigo, dizziness, loss of the sense of smell, and 
intermittent numbness of the face and extremities.  He 
specifically disagreed with the evaluations and effective 
dates assigned.

The RO has not had an opportunity to issue a statement of the 
case (SOC) addressing these issues.  Since a notice of 
disagreement has been submitted, an SOC should be issue.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC regarding the issues of 
entitlement to effective dates earlier 
than September 14, 1992 for the grant of 
service connection for bilateral hearing 
loss, bilateral tinnitus, and the 
residuals of head injury manifested by 
headaches, vertigo, dizziness, loss of 
the sense of smell, and intermittent 
numbness of the face and extremities; and 
for initial evaluations greater than 20 
percent for bilateral hearing loss, 10 
percent for bilateral tinnitus, and zero 
percent for the residuals of head injury 
manifested by headaches, vertigo, 
dizziness, loss of the sense of smell, 
and intermittent numbness of the face and 
extremities.

2.  If the veteran timely perfects his 
appeal, and after undertaking any other 
development deemed essential, 
readjudicate the veteran's claims for 
entitlement to effective dates earlier 
than September 14, 1992 for the grant of 
service connection for bilateral hearing 
loss, bilateral tinnitus, and the 
residuals of head injury manifested by 
headaches, vertigo, dizziness, loss of 
the sense of smell, and intermittent 
numbness of the face and extremities; and 
for initial evaluations greater than 20 
percent for bilateral hearing loss, 10 
percent for bilateral tinnitus, and zero 
percent for the residuals of head injury 
manifested by headaches, vertigo, 
dizziness, loss of the sense of smell, 
and intermittent numbness of the face and 
extremities, in consideration of all 
appropriate laws and regulations.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
Supplemental SOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take n 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


